

116 S3076 ES: To release a federal reversionary interest in Chester County, Tennessee, to manage certain Federal land in Bath County, Virginia, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3076IN THE SENATE OF THE UNITED STATESAN ACTTo release a federal reversionary interest in Chester County, Tennessee, to manage certain Federal
			 land in Bath County, Virginia, and for other purposes.
	
		1.Chester County reversionary interest release
 (a)DefinitionsIn this section: (1)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)StateThe term State means the State of Tennessee. (3)State forest landThe term State forest land means the approximately 0.62-acre parcel of land in Chickasaw State Forest that is identified as State Forest Land on the map prepared by the Forest Service entitled State Forest Land Detail Map and dated December 13, 2019.
 (4)Webb propertyThe term Webb property means the approximately 0.90-acre parcel of land owned by Kirby and Leta Webb identified as Webb Property Lot 1 on the map entitled Webb Property Detail Map and dated December 13, 2019. (b)Release of reversionary interest (1)ReleaseOn the transfer of ownership of the Webb property to the State for inclusion in the Chickasaw State Forest and the transfer of the State forest land to the State or a non-State entity, by request of the State, the Secretary shall release to the State, without consideration, the reversionary interest of the United States in and to the State forest land described in paragraph (2).
 (2)Description of reversionary interestThe reversionary interest referred to in paragraph (1) is the reversionary interest of the United States in and to the State forest land that—
 (A)requires that the State forest land be used for public purposes; and (B)is contained in a deed—
 (i)granting from the United States to the State the State forest land; (ii)dated August 12, 1955; and
 (iii)registered on pages 588 through 591 of book 48 of the record of deeds for Chester County, Tennessee.
						(c)Sale of mineral rights
 (1)In generalSubject to any valid existing rights of third parties, as soon as practicable after the date on which all actions described in subsection (b)(1) have been carried out, the Secretary shall offer to sell to the State the undivided mineral interests of the United States in and to the State forest land.
				(2)Terms of sale
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall determine—
 (i)the mineral character of the State forest land; and (ii)the market value of the mineral interests referred to in paragraph (1), as determined by an appraisal conducted in accordance with subparagraph (C).
 (B)Payment of costsAs a condition of any sale under this subsection, the State shall pay to the United States— (i)any administrative costs incurred by the United States in selling to the State the mineral interests referred to in paragraph (1), including the costs incurred by the Secretary in making the determinations required under subparagraph (A); and
 (ii)an amount equal to the market value of the mineral interests referred to in paragraph (1), as determined under subparagraph (A)(ii).
 (C)Appraisal requirementsAn appraisal conducted under subparagraph (A)(ii) shall be— (i)consistent with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice; and
 (ii)subject to the approval of the Secretary. 2.Additions to Rough Mountain and Rich Hole Wildernesses (a)Rough Mountain AdditionSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:
				
 (21)Rough Mountain AdditionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1)..
			(b)Rich Hole Addition
 (1)Potential wilderness designationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, is designated as a potential wilderness area for incorporation in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002).
 (2)Wilderness designationThe potential wilderness area designated by paragraph (1) shall be designated as wilderness and incorporated in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) on the earlier of—
 (A)the date on which the Secretary publishes in the Federal Register notice that the activities permitted under paragraph (4) have been completed; or
 (B)the date that is 5 years after the date of enactment of this Act. (3)ManagementExcept as provided in paragraph (4), the Secretary shall manage the potential wilderness area designated by paragraph (1) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
				(4)Water quality improvement activities
 (A)In generalTo enhance natural ecosystems within the potential wilderness area designated by paragraph (1) by implementing certain activities to improve water quality and aquatic passage, as set forth in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Rich Hole Wilderness Area under paragraph (2).
 (B)RequirementIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that subparagraph with the least amount of adverse impact on wilderness character and resources.Passed the Senate January 6, 2020.Secretary